 320DECISIONS OF NATIONALLABOR RELATIONS BOARDthe meaning of Section 9 (c) and Section 2 (6) and (7) of the Act.4.We find that all production and maintenance employees, exclud-ing office clericals, guards, and supervisors as defined in the Act, con-stitute a unit appropriate for the purposes of collective bargaining,within the meaning of Section 9 (b) of the Act.[Text of Direction of Election omitted from publication in thisvolume.]JARKA CORPORATION OF PHILADELPHIAandWILLIAM J. WALKERLOCAL 1291, INTERNATIONAL LONGSHOREMEN'SASSOCIATIONandWILLIAM J. WALKERLOCAL 1291, INTERNATIONALLONGSHHOREMEN'S ASSOCIATIONandWIL-LIAM D.RICIIARD5ON.Cases Nos. 4-CA-251,4-CB-!^1, and 4-CB-45.May7, 1951Decision and OrderOn September 25, 1950, Trial Examiner Albert P. Wheatley issuedhis Intermediate Report in this consolidated proceeding, finding thatthe Respondents had engaged in and were engaging in certain unfairlabor practices and recommending that they cease and desist therefromand take certain affirmative action, as set forth in the copy of theIntermediate Report attached hereto.Thereafter, the RespondentUnion and the General Counsel filed exceptions to the IntermediateReport, and supporting briefs.As the International Longshoreman'sAssociation (AFL) (hereinafter called the International) Is a directparty to collective bargaining agreements in the Philadelphia area,itwas permitted to file a brief in opposition to the Intermediate Re-port.The Respondent Company filed no exceptions to the Inter-mediate Report.The request for oral argument of the Respondent Union and theInternational is hereby denied, as the record, the exceptions, and thebriefs, in our opinion, adequately present the issues and the positionsof the parties.The Board has reviewed the rulings made by the Trial Examiner atthe hearing and finds that no prejudicial error was committed.Therulings are hereby affirmed,The Board has considered the Inter-'.Although the complaints enlarged upon the charges original'y filed, we find no meritin the Unions' contentions that the enlargement was barred by the 6-month limitationcontained in Section 10 (h)The additional unfair labor practices were committed nolonger than 6 months before the filing and service of the original charges, and were there-fore propeily includedNor is it material that the enlargement of the complaint was94 NLRB No. 54. JARKA CORPORATION OF PHILADELPHIA321mediate Report, the exceptions and briefs, and the entire record inthe case, and hereby adopts the findings, conclusions, and recommenda-tions of the Trial Examiner, with the following modifications andadditions.1.Like the Trial Examiner, though not for the reasons assignedby him, we find no merit in the General Counsel's contention that theRespondents violated the Act by entering into an agreement or ar-rangement calling for the preferential hiring of union members.In November 1949, the Philadelphia Marine Trade Association(PMTA), on behalf of its members including the Respondent Com-pany, submitted a proposed draft of a collective bargaining agreementcontaining the "union-security provision" set forth in the IntermediateReport, to the International Longshoremen's Association, Locals 1291(the Respondent Union), 1290, and 1694.The record establishes thatthe parties are operating according to those terms of this unsignedtentative agreement on which they have reached general agreement,but there is no evidence that the union representatives ever agreed to,or even discussed, the proposed "union-security" provision.2More-over, there is no evidence that the parties operate under that provisionor any other basis from which we can conclude that they have, byconduct, accepted the tentative provision on this subject.Under thesecircumstances, we conclude that a preponderance of the evidence failsto support any finding that the parties entered into an agreement con-taining a "union-security" clause.Accordingly, we do not pass uponthe legality of the clause contained in PMTA's offered contract relat-ing to union security.d2.We agree with the findings of the Trial Examiner, to whichthe Respondent Company did not except, that the Respondent Com-pany, through its union-member hiring foremen ,4 followed the prac-based, in part, upon amended charges filed mole thin fi months atter the alleged unfairlabor practices.Cat/req Lsmbei Company,86 NLRB 157, 162-163, enfd 185 F 2d 1021(CA5) , Gaynor News Company, Inc,93 NLRB 299,Radio Station KVI]C,93 NLRB618.Kansas Milling Company v N L R B,185 F 2d 413 (C A 10)We likewise find no merit in the Respondent Union's contention that the Union's bylawswere inadmissible in evidenceSeeChicago Typographical Union and International Typo-graphical Union,86 NLRB 1041 , N L RB v Bradford DyeingAssn, 310 U S 318,338-402The Trial Examiner found that the Respondents had not agreed on the phraseologyof this clause, but concluded, from ei]dence showing that both knew that preferentialhiring wis illegal and neither nitended to request or accept ani illegal union-securitypi orisron, that they were "in agreement as to its substance "We ai e unable to findsubstantial agreement between the parties from the mere fact that they separately iesolvedto seek the ,ante resultINor do we have before us the question to which the International directs our attentioniii its hncf, i e , whether there ran be a legal union shop, conforming to the limitations ofthe proviso to Section 8 (a) (3), when the employees in the industry do not generallywork for one employer for as many as 30 consecutive daisiSuch hiring foremen are supervisors whose conduct, without regard to their personalmotivation, is attributable to then employer when, as here, they engage in conductprosciil and by the Act in the course of th'rr e - ''m- 'entNew^papei and Mail Uelri,rrara'Union of New York and Vrcinsty, et al ,93 NLRB 237953841-52-vol 94--22 322DECISIONS'OF NATIONALLABOR RELATIONS BOARDtice of granting preferential hiring to union members in good standing,and acceded to requests or instructions from union delegates to dis-criminate in hiring against nonunion applicants and union membersnot in good standing,5 thereby violating Section 8 (a) (1) and 8 (a)(3) of the Act.3.The Trial Examiner also found, and we agree, that the Re-spondent Union violated Section 8 (b) (1) (A) and (2) by causingthe Respondent Company and other companies engaged in the busi-ness of general stevedoring in the Philadelphia area to make apractice of giving preference in employment to union members.In making this finding, the Trial Examiner relied on evidencewhich satisfied him that the union delegates,° whose duties, as definedin the Respondent Union's bylaws, include seeing that "no outsidersbe permitted to work as long as union men are available,"appearregularly at shape-ups where they request hiring foremen to givepreference to union members and seek to obtain preferential employ-ment for union members by threatening hiring foremen with theimposition of a fine for violating an alleged union rule requiringpreference for union members.'The Respondent Union and the International contend that thesection of the bylaws containing the clause quoted above has been in-formally suspended S and that, in any event, the evidence does- notwarrant finding any union rule which imposed a fine upon hiringforemen who failed to hire union men first.The bylaws contain noprovisions relating to the duties or liabilities of hiring foremen assuch, although all union members are required to yield strict obedienceto union officials and to such rules as the Union may see fit to adopt.Although the record shows that at least some of the union-memberhiring foremen had heard of the fine, there is no evidence that thealleged rule was ever officially promulgated or enforced.Unlike the,Trial Examiner, we therefore believe the evidence insufficient to sup-port- his inference that the delegates generally attempt to secure,preferential hiring by threatening to fine recalcitrant foremen.We have, however, no similar doubt that, during the period inquestion, the union delegates followed the practice of requesting andLThe record indicates that all the regular hiring bosses for the Respondent Companywere also members of the Respondent UnionThe three hiring bosses for the RespondentCompany who testified admitted that they generally hired union men firstfiAs the delegates are elected officers of Respondent Union,there can be no questionof the Respondent Union's liability for even unauthorized acts committed in the courseof performing their express duty under the Union's hylass"to see that the foremen hirethemen qualified to do the work"SeeUnited Furniture Workersof Anter ica,CIO(ColonialHardwood Floorsn%Co , Inc),84 NLRB 563, 583 .Bitner Fact Co,92 NLRB953 "Union Responsibility for Acts of Officers and Members."49 Coluui.L Rev 3847SeeNewspaper and Mail Deliverers' Union of New York and V1cinntnl, et al.93 NLRB237,Ibid,93 NLRB 419, where the Board found such threats addressed to union-member hnmg foremen proscribed as attempts within the meaning of Section 8 (b) ,(2).sConsidering the basis for our decision herein,we need not decide whethertheevidencesupports the Unions'contentions that the bylaw has been suspended JARKA CORPORATION OF PHILADELPHIA323securing preferential hiring for union men.The assistant financialsecretary of the Respondent Local, James T. Moke, admitted that therule of the Union in 1949 9 was stated on the "Temporary Work Cards,"issued to nonmembers : "book men were to be hired first." toHetestified that this rule was "enforced" by delegates at the shapingpoints.He also reported to the Board that the Union was, on June15, 1949, permitting "a [nonunion] man to finish out any day thathe is hired when our Wien are not available.""' These admissionsand the record as a whole including the instances of discriminationagainst specific individuals found below convince us of the RespondentUnion's success in getting the Respondent Company, and other com-panies in the area with "shape-ups" within the jurisdiction of itsdelegates, to engage in the practice of granting preferential employ-ment to union men.On these facts we find that the Respondent Union violated Section8 (b) (2) and 8 (b) (1) (A) of the Act.It is immaterial that the Respondent Union secured preferentialhiring for union members by merely requesting it from union-memberhiring foremen.When, as here, a union's request for discrimination,secures and maintains discriminatorypracticeson the part of theemployer, the causal connection between the request and the employer'sdiscrimination supports a finding that the union, in violation ofSection 8 (b)(2), causedthe employer to violate Section 8 (a) (3).12We likewise find no merit in the Respondent Union's contention thatthis conduct, being directed to the Einployer rather than the em-ployees, did not result in restraint and coercion of employees pro-scribed by Section 8 (b) (1) (A) because there is no evidence thatthe Union either threatened the employees with physical violenceor economic reprisal or attempted, in any way, to induce any employeeto join the LTniori.11By causing the employers to pursue preferentialhiring practices, the Respondent Union obtained actual economic re-prisal against nonmembers and members who had- lapsed from goodstanding, effectively restraining such employees in their guaranteedo In considering the impact of the ru'.e upon the Employer's operations, we are notpassing upon the general validity of the rule in the province of the internal affairs of thelabor organizationSeeSub Grade Engineerinq Company,93 NLRB 40610As the record contains no evidence that these cards were used in obtaining employ-ment, we do not adopt the Trial Examiner's finding that card holders were accordedpreference by the hiring bosses ovei those who were neither members nor card holdersit This statement occurs in a letter, introduced in evidence, written by Moke in replyto an inquiry from a Board held examiner concerning the Union's compliance with theBoard-approved settlement of May 3, 1948, in Case No 4-CB-4. The settlement recog-nized the legality, under Section 102 of the Act, of the preference provisions contained inthe contract then in effectAlthough the statement indicates compliance with the termsof the settlement, it also indicates that the practices had continued after the expirationof the contract32 See SubGrade Engineering Company, supraMember Murdock, who dissented inthat case, deems himself bound by the decision therein11 SeeNew York State Employers' Association, Inc,andRed Star Express Lines ofAuburn, Inc,93 NLRB 127 324DECISIONS OF NATIONAL LABOR RELATIONS BOARDright, under Section 7, to refrain from joining or assisting labororganizations in the absence of an agreement validly conditioningemployment upon membership in the Union, and thereby violatedSection S (b) (1) (A): 44.We find, as did the Trial Examiner, that in the course ofsuch discrim-natory hiring practices, the Respondent Company vio-lated Section 8 (a) (1) and (3) of the Act by specifically discriminat-ing against William J. Walker and William D. Richardson," at therequest of Union Delegates Varlack and Kavalauskas, and that theRespondent Union, having caused the Company to do so, therebyviolated Section 8 (b) (2) and 8 (b) (1) (A) of the Act.isAs the Trial Examiner found, the Respondent Company's hiringboss, Craft, had givenTValker awork assignment on May 11, 1949,when Union Delegate Varlack spoke to Craft. According to Walker,Craft then told him he was sorry but Varlack had told him not to.carryWalker that day; Walker, without questioning Craft further.then volunteered to see Varlack, who told him to go to see the financialsecretary at the union hall and to pay up his past dues.Walker ftr-iher testified that, after reporting Varlack's instruction to Craft, hewent to see the financial secretary, Ford, who said: "You know youcan't work if you are back on your dues."Walker had not paid duessince 1947.Varlack admitted talking to Craft about Walker, butclaimed that he had merely reported complaints, made by othermembers of the gang with whom Walker had worked the day before,as to Walker's unfitness for the job involved.The Trial Examinerdiscredited Varlack, finding further that Walker's credited testimonywarranted the inference that Varlack had indicated to Craft thatWalker was unacceptable for the reasons which he found Varlackgave Walker 17 Neither Craft nor Ford testified.14 See SubGrade Engineering Company, suprai1The Respondent Company did not except to this findingWe find no denial of dueprocess in the fact that the complaint in Case No 4-CA-251, which alleged that theCompany had discnmmated "in regard to the employment of employees, includingWilliam JWalker," was not amended to name Richardson In addition to the tactthat the complaint in 4-CA-251 refers to "employees" generally, the complaint in thecompanion case, 4-CB-45, specifically names RichardsonMoreover,thematter wasfully litigatedSection 102 9 of the Board's Rules and Regulations Series 6, authorizes"any person" to file the charge requiied by Section 10 (a) of the ActAccordingly, thefact that Richardson did not himself file against the Company is immaterial and cannotbe regarded as a waiver of the public interest in remedying the violation found"SubGrade Engsneerinq Company, supra17Unlike, the Trial Examiner, we do not believe that Val lack's testimony relating to anyconversation he may have had with Wall cr is contraiy to Walker', testimony thereonWalker testioed as follows. "I went to Henry [Varlack] and asked him, I says, `Henry,what is the matter''Why I can't go this morning"'He sacs. 'Well,' say, `you are notup in your dues and you have to go to 11ie hall and see Ford, financial see] etarv' 'Unioncounsel addin ed the toilonnng testimony Boni Viii lack "Q iiiWalker stated that he thencane over and had a discussion with you and that you told him that lie was not beingallowed to woiIi because ha was not a member of the union is that true" A That isfalse "The asserted f,,lsiti of the testimony erroreously attributed to Walker has no.bearing upon the truth of Walker's testimony, which was uncontroverted JARKA CORPORATION OF PHILADELPHIA325The Respondent Union excepted to the Trial Examiner's inferenceconcerning what Varlack said to Craft when he requested Walker'sdismissal.Like the Trial Examiner, we discredit Varlack's testimonyto the effect that he requested Craft not to use Walker because of con=plaints made by other members of the gang as to Walker's fitness forthe scrap-iron work involved on May 11, 1949.We note that thiscredibility finding is corroborated by Walker's testimony that he hadnever heard any complaint against him and that he had worked onseveral scrap-iron jobs between January 9, 1949, and May 15, 1949.In this posture, the record permits finding either that Varlack toldCraft to discharge Walker because he was in arrears in his union duesor that Varlack, without giving any reason, merely asked that Walkerbe discharged.Under either version, the Respondent Employer vio-lated Section 8 (a) (3) by complying with Varlack's request,18 there-fore we need not determine which statement Varlack made.On June 7, 1949, Hiring Boss Gibbs had givenWilliam D. Richard-son a work ticket, when, according to Gibbs' credited testimony,Union Delegate Kavalauskas approached him and said, "You have toget a union man." Gibbs then took the ticket from Richardson and"got a union man." Richardson's version of the episode, which theTrial Examiner sets forth in detail, is essentially the same.1°Kava-lauskas admitted telling Gibbs to take the ticket back from Richard-son but testified that he had done so on the ground that Richardsonwas physically unfit for work.He denied requesting preferment fora union or "button" man. The Trial Examiner discredited Kava-lauskas, and credited Richardson and Gibbs, on this matter.11The Respondent Union contends that the Trial Examiner's credibil-ity findings ignore uncontroverted evidence which corroborates thetestimony of the discredited union witnesses.The material factsrelating to these two instances of specific discrimination, set forthabove, do depend, to a large extent, on the determination of thecredibility of the witnesses.However, we have considered the Trial"Thus even if Cialt retused to carry walker for no other reason than that Varlackhad asked hum not to do so, the Respondent Employer violated Section 8 (a) (3) byunlawfully delegating control over employment to the Union.SeePinkerton's NationalDetectii,e Agency, Inc, 90NLRB 205,N L. R B v Daniel Hanna Drayage Co, Inc,185F 2d 1020 (C A 5), enfg 84 NLRB 45S \Ioreovei, the Respondent Employer did notexcept to the finding of discriminationiiBoth testified that I avalauskas requested preference for a union "book" or "button"manAs that is the material issue here, we consider other variations between theirtestimony irrelevant20Although we accept the Trial Exanunei's finding that Richardson applied for workabout June 9, 1949, and that Gibbs explained his refusal to give him a ticket by saying,"I can't afford to pay out no fine for you. I want to do you a favor, but I can't pay out afine for nobody," we do not infer therefrom that the Union is responsible for threateningto impose a flue upon Gibbs for failure to grant the request or that such a threat wasthe operative factor in Gibbs' concession on June 7, 1949The explanation is not incon-sistent with Gibbs' testimony that lie had heard of the fine from members but had neitherbeen threatened with such a fine by a delegate nor been fined 326DECISIONS OF NATIONAL LABOR RELATIONS BOARDExaminer's resolution of conflicting testimony on the material factswith regard for the consistency and inherent probability of the testi-mony as a whole and the fact that the Examiner, not the Board,credibility resolutions are supported by the clear preponderance of allthe relevant evidence.21Accordingly, we find no merit in the Union'scontentions.Accepting the Trial Examiner's credibility findings, wefind that a preponderance of the evidence establishes that Union Dele-gates Varlack and Kavalauskas, by their requests, caused the Re-spondent Company to discriminate against Walker and Richardsonin violation of Section 8 (a) (3), thereby violating Section 8 (b) (2)and Section 8 (b) (1) (A).The RemedyHaving found that the Respondents engaged in certain unfair laborpractices, we shall order them to cease and desist therefrom and totake affirmative action necessary to effectuate the policies of the Act.We shall order the Respondent Company, upon application'22 tooffer William D.-Richardson and William J. Walker employment inavailable jobs, without regard to their membership or nonmembershipin the Respondent Union or in any other labor organization, andwithout prejudice to their seniority or other rights and privileges.We shall further direct the Respondent Company to notify Richard-son and Walker in writing that, upon their application, it will offerthem employment in available jobs on such nondiscriminatory basis.In addition, we, shall direct the Respondent Union to notify the Re-spondent Company in writing that it has no objection to the Com-pany's employment of these and other persons without regard to theirmembership in good standing, membership, or uomnembership inthe Union.We shall further order the Respondent Company and the Respond-ent Union jointly and severally to make whole Richardson and Walkerfor any loss of pay they may have suffered as a result of the discrimi-nation against them .23The Respondents, however, shall not be liablefor back pay for any day when, absent discrimination, Richardson and21StandardDry WallProducts, Inc,91 NLRB 54412Application for employment is appropriate in this case in view of the fact that thediscrcminatees are part of the Respondent Company's extra labor force,hired on a day-to-day basis at the"shape-up"SeeNewspaper and Mail Delweiers'Union of New York andVicinity(The Hearst Consolidated Publications,Inc ).93 NLRB 23723 In computing the amount of back pay due the founula enunciatedinF IV Wool-worth Company,90 NLRB 289, shall be followed. JARKA CORPORATION OF PHILADELPHIA-327Walker would not have been employed.Walker's loss of pay shallbe computed from the date of the discrimination against him to thedate on which he left the water front.24Richardson's loss of pay shallaccrue from the date of the discrimination against him.25However,the Union may terminate its liability for further accrual of back payby giving the Company the notice mentioned above. The Unionshall not be liable for any back pay accruing 5 days after such notice 26The Company may also terminate its liability for further accrual ofback pay to Walker by notifying him that available work will be of-fered to him without discrimination and offering him employment onsuch basis, as provided above.The Trial Examiner recommended that the Respondent Union beordered to cease and desist from causing or attempting to cause theRespondent Company and any other employer to discriminate againstany employee or prospective employee in violation of Section 8 (a)(3) of the Act, on the basis of his finding that the Respondent Unionhad caused and attempted to cause Respondent Company and othercompanies engaged in the business of general stevedoring in thePhiladelphia area to discriminate against longshoremen not in goodstanding in or approved by Respondent Union.The Unions contendthat any order against the Respondent Union should be limited tothe Respondent Company alone. In view of the evidence whichdemonstrates that the Respondent Union has caused other stevedoringcompanies in the area to discriminate against longshoremen, it isour opinion that to limit the order to the Respondent Employer wouldbe to disregard not only the danger of future commissions of unlawfulacts to be anticipated from "the course of . . . conduct in the past,"but to fail to remedy those which resemble that Which the Respondent.Union has committed.27Accordingly, we shall adopt the recom-mended order, with the modification that it be limited to other com-panies engaged in the business of general stevedoring in the Philadel-phia area.Finally, we shall order the Company to make available to the Board,upon request, payroll and other records to facilitate the checking ofthe amount of back pay due and to determine the right to employment.21Walker testified that lie quit going down to the water front in July 1949, but shapedbetween May 10 and July 1949We leave the question of the number of times when,absent discrimination, he would have been employed to determination on complianceThe Trial Examiner misstated that it was Richardson, rather than Walker, who left thewater front,15Of course, the Respondents are entitled to deduct, according to the usualformula,those payments which the Respondent Company has made to Richardson for workawaided him without discrimination,sinceJune 7, 1949.20Pinkerton's National Detective Agency, Inc, supra.27 SeeUnited Mine Workers of America,et at.(West Kentucky Coal Company),92 NLRB916, and cases cited therein. 328DECISIONSOF NATIONALLABOR RELATIONS BOARDOrderUpon the entire record in the case, and pursuant to Section 10 (c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that :1.The Respondent, Jarka Corporation of Philadelphia, Philadel-phia, Pennsylvania, its officers, agents, successors, and assigns shall :1.Cease and desist from:(a)Encouraging membership in Local 1291, International Long-slioremen's Association, or any other labor organization of its em-ployees by discriminating in regard to the hireor tenure ofemployment or any term or condition of employment of any of itsemployees or prospective employees except to the extent authorizedby Section 8 (a) (3) of the Act.(b) In any like on related manner interfering with, restraining, orcoercing its employees in the exercise of the right to refrain fromengaging in concerted activities as guaranteed them by Section 7 ofthe Act, except to the extent that such right may be affected by anagreement requiring membership in a labor organization as a con-dition of employment as authorized by Section 8 (a) (3) of the Act.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act:(a)Upon application, offer employment in available jobs whichthey are qualified to perform to William J. Walker and William D.Richardson, without discrimination in regard to their hire or tenureof employment or any term or condition of employment because oftheir membership or nonmembership in the Respondent, Local 1291,International Longshoremen's Association, or in any other labor or-ganization, and without prejudice to their seniority or other rightsand privileges.(b)Notify William J. Walker and William D. Richardson in writ-ing that it has no objection to employing them, that they will not bediscriminated against, and that at "shape-ups" there will be no dis-crimination in regard to hire or tenure of employment or any term orcondition of employment to encourage membership in RespondentUnion or in any other labor organization.(c)Require that its hiring foremen and employees having authorityto hire or discharge, hire longshoremen for "work gangs" withoutregard to their union membership, affiliation, or activity.(d)Upon request, make available to the Board or its agents, forexamination and copying, all pertinent records necessary to analyzethe amounts of back pay due and the right of employment under theterms of this Order. JARKACORPORATION OF PHILADELPHIA329(e)Post at its places of business in Philadelphia, Pennsylvania,and all places where notices are customarily posted, copies of thenotice attached hereto marked Appendix A.25Copies of said notice,to be furnished by the Regional Director for the Fourth Region, shall,after being duly signed by Respondent Company's representative, beposted by it immediately upon receipt thereof and be maintained byit for at least sixty (60) consecutive days thereafter.Reasonablesteps shall be taken by Respondent Company to insure that said noticesare not altered, defaced, or covered by other material.(f)Notify the Regional Director for the Fourth Region in writing,within ten (10) days from the date of this Order, what steps it hastaken to comply herewith.H. The Respondent, Local 1291, International Longshoremen's As-sociation, of Philadelphia, Pennsylvania, and vicinity, and its officers,representatives, agents, successors, and assigns shall:1.Cease and desist from :(a)Causing or attempting to cause the Respondent, Jarka Corpora-tion of Philadelphia, its officers, agents, successors, and assigns, andother companies engaged in the business of general stevedoring inthe Philadelphia area, to discriminate against employees or applicantsfor employment, in violation of Section 8 (a) (3) of the Act.(b)Restraining or coercing employees or prospective employees ofJarka Corporation of Philadelphia in the exercise of their right torefrain from any or all concerted activities listed in Section 7 of theAct, except to the extent that such right may be affected by an agree-ment requiring membership in a labor organization as a condition ofemployment as authorized by Section 8 (a) (3) of the Act.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Notify Jarka Corporation of Philadelphia in writing, andfurnish copies to William J. Walker and William D. Richardson, thatit has no objection to their employment and that of other persons,without regard to their membership or nonmembership in the Re-spondent Union or in any other labor organization, and withoutprejudice to their seniority or other rights and privileges, except to.the extent authorized by Section 8 (a) (3) of the Act.(b)Post immediately in conspicuous places in its business office andwherever notices to its members are customarily posted, copies of thenotice attached hereto marked Appendix B.2°Copies of said notice,to be furnished by the Regional Director for the Fourth Region, shall,after being duly signed by an official representative of Respondent211n the event this Order is enforced by decree of a United States Court of Appeals,there shall be nisei ted before the words "A Decision and Order" the words "A Decree ofthe United States Court of Appeals Enforcing° Seesup) a,footnote 27. 330DECISIONSOF NATIONALLABOR RELATIONS BOARDUnion, be posted by it immediately upon receipt, thereof and be main-tained for a period of at least sixty (60) consecutive days thereafterin conspicuous places, including all places where notices to membersare customarily posted.Reasonable steps shall be taken by Respond-ent Union to insure that said notices are not altered, defaced, or coveredby any other material.(c)Mail to the Regional Director for the Fourth Region signedcopies of the notice attached hereto as Appendix B for posting, theRespondent Company willing, in places where notices to employees ofJarka Corporation of Philadelphia are customarily posted.Copiesof said notice, to be furnished by the Regional Director for the FourthRegion, shall, after being signed as provided in the preceding para-graph of this Order, be forthwith returned to the aforesaid RegionalDirector for posting.(d)Notify the Regional Director for the Fourth Region in writing,within ten (10) days from the date of this Order, what steps it hastaken to comply herewith.III. The Respondents, Jarka Corporation of Philadelphia, its of-ficers, agents, successors, and assigns and Local 1291, InternationalLongshoremen's Association, its officers, representatives, agents, suc-cessors, and assigns shall, jointly and severally, make whole WilliamD. Richardson and William J. Walker for any loss of pay they mayhave suffered by reason of the discrimination against them, in themanner prescribed in the remedy section of the Board's Decision.MEMBERMURDOCKtook no part in the consideration of the aboveDecisionand Order.Appendix ANOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that:WE WILL NOT encourage membership in LOCAL 1291, INTERNA-TIONAL LONGSHOREMEN'S ASSOCIATION, or any other labor organi-zation of our employees by discriminating in regard to the hireor tenure of employment or any term or condition of employmentof any of our employees or prospective employees except to theextent authorized by Section 8 (a) (3) of the Act.WE WILL NOT in any like or related manner interfere with, re-strain, or coerce our employees or prospective employees in theexercise of the right to refrain from engaging in concerted activi-ties as guaranteed them by Section 7 of the Act except to the JARKA CORPORATION OF PHILADELPHIA331extent that such right may be affected by an agreement requiringmembership in a labor organization as a condition of employmentas authorized by Section 8 (a) (3) of the Act.WE WILL offer,upon application,employment in available jobswhichthey are qualified to perform to WILLIAM J. WALKER andWILLIAM D. RICHARDSON,without discrimination in regard totheir hire or tenure of employment or other terms or conditions ofemployment because of their membership or nonmembership inLOCAL 1291, INTERNATIONAL LONGSHOREMEN'S ASSOCIATION, or anyother labor organization.WE WILL notify the above-named individuals in writing that,upon their application, we will offer them such employment on anondiscriminatory basis.WE WILL make whole WILLIAM D. RICHARDSON and WILLIAMJ.WALKER for any loss of pay suffered as a result of the dis-crinination against them.All our employees are free to become or remain or to refrain frombecoming or remaining members in good standing of the above-namedunion or any other labor organization except to the extent that thisright may be affected by an agreement in conformity with Section 8(a) (3) of the Act.JARKA CORPORATION OF PHILADELPHIA,Employer.Dated------------------- By -----------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material.Appendix BNOTICE TO ALL MEMBERS OF LOCAL 1291, INTERNATIONAL LONGSIIORE-MEN) S ASSOCIATION AND TO ALL LONGSHOREMEN IN THE PORT OFPHILADELPHIAaPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify you that :WE WILL NOT cause or attempt to cause JARKA CORPORATION orPHILADELPHIA, its officers, agents, successors, and assigns, or anyother companies engaged in the business of general stevedoring inthe Philadelphia area, to discriminate against any employee orprospective employee in violation of Section 8 (a) (3) of the Act.WE WILL NOT restrain or coerce employees or prospective em-ployees of JARKA CORPORATION OF PHILADELPFIIA or any other em-ployer in the exercise of their right to refrain from engaging in 332DECISIONS OF NATIONAL LABOR RELATIONS BOARDconcerted activities as guaranteed them by Section 7 of the Actexcept to the extent that such right may be affected by an agree-ment requiring membership in a labor organization as a condi-tion of employment as authorized in Section 8 (a) (3) of the Act.WE WILL make WILLIAM D. RICIiARDSON and WILLIAM J.WALKER whole for any loss of pay suffered because of the dis-crimination against them.We have no objection to the employment of the above-namedindividuals, without discrimination because of their membershipor nonmembership in the union, and without prejudice to theirseniority or other rights and privileges, or to the eniploynient ofother individuals on a nondiscriminatory basis.We have givenJarka Corporation of Philadelphia notice to this effect.LOCAL 1291, INTERNATIONALLo=A GSH0RENIE-N *s ASSOCIATION.Labor O'rganizationn.Dated ------------------------ By -----------------------------(Representative)('t'itle)This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material.Intermediate Report and Recommended OrderMr F DonWtisov. for the General Council.Mr Robert G. Kelly,of Philadelphia, Pa, for Respondent CompanyMr Louis H. W17derinan-,of Philadelphia, Pa. for Respondent Union.STATEMENT OF THE CASEUpon charges duly filed, the General Counsel of the National Labor RelationsBoard, by the Regional Director for the Fourth Region (Philadelphia, Pennsyl-vania), duly issued complaints dated July 7, 1950, against Jarka Corporationof Philadelphia, hereinafter called the Respondent Company, and against Local1291, International Longshoremen's Association, hereinafter called RespondentUnion or the Union (Respondents are collectively referred to as Respondents),alleging that Respondent Conipany had engaged in unfair labor practices withinthe meaning of Section S (a) (1) and (3) and Section 2 (6) and (7) of theNational Labor Relations Act, as amended, 61 Stat 136, hereinafter calledthe Act, and alleging that Respondent Union had engaged in unfair labor prac-tice^ within the meaning of Section S (b) (1) and (2) and Section 2 (6) and(7)of the Act.By order dated July 7, 1950, said Regional Director dulyconsolidated these casesWith respect to unfair labor practices, the complaint against RespondentCompany alleges in substance that Respondent Company: (1) On or aboutMay 12, 1949, refused employment to William J. Walker because "he was notand is not a paid up member of the union." (2) "For the purpose of en-couraging applicants for employment to become and remain members of theunion" (a) between February 1, 1949, and July 1, 1949, refused to hire ap-plicants for employment who were not members of the Union "unless they paidfor and received from the union temporary work cards and had agreed that JARKA CORPORATION OF PHILADELPHIA333members of the unionwere tobe hired before such applicants for employment";(b) since.Janmuy1, 1949,refused to lure applicants for employment whowere not members of the Union unle.,no members of the Union were applyingfor employment.and (c) since Jantmiy1, 1949. hasgiven preference in hiringand tenure of employment to members of I lie UnionThe complaint against Respondent Union alleges in substance that Respond-ent Union for the purpose of encouraging membershiptheiem(1)CausedRespondent Company to discnnuuate againstWilliam .1Walkerin the mannerindicated above and to discriminate against William 1) Richardson by refusinghim employment on of about little 7. 1919;(2)between February 1, 1949,and July 1, 1949,caused or attempted to cause Respondent Company and othercompanies engaged in the business of general stevedoring in the Philadelphiaarea to fail and refuse to hire applicants for employment who were not membersof Respondent Union unless they paid for and received item the RespondentUnion tempoiary work cardsand hadagreed thatmembers of RespondentUnion were to be hired before such applicants for employment,(3) sinceJanuary 1,1949, caused or attempted to cause Respondent Company and othercompanies engaged in the business of general stevedoring in the Philadelphiaarea to fail and refuse to hire applicants for emplo> went who were not mem-bers of Respondent Union unless no members of Respondent Union were apply-ing for employment.The complaint against Respondent Union as amended atthe hearing,over objections,further alleges that Respondent Union (a) causedor attempted to cause Respondent Company to discriminate against WilliamD Richardson with i espect to whom membership in Respondent Union hadbeen denied on a ground other Haan his failure to tender periodic clues andInitiation fees. and(b) since January 1, 1949, caused or attempted to causeRespondent Conipany and other companies engaged in the business of steve-doring un the Philadelphia :nee to fail and iefuse to hire applicants for em-ployment because they wee e not meuibei s of Respondent Union and with respectto whom membership in Respondent Union had been denied or terminated on^a ground other than their failure to tender periodic clues and initiation fees.Respondents filed separate answers denying the commission of unfair laborpractices.Pau scant to notice. I hearing was held in Philadelphia,Pennsylvania, onJuly 24, 2s., and 26.1950, before the undersigned Trial Ex:unnnerThe GeneralCounsel' and each of the Respondents were represented by counsel; all partiesparticipated in the hearing and were afforded full opportunity to be heard,to exam ireand cross-examine witnesses,and tointroduce evidence bearingon the issuesRespondents objected to allegations in the complaints basedupon matters stated it the amended charges but not in the original chargescontending that theseallegationswere barred by the 6-month provision of,Section 10(h) of the ActOn the, authority ofCcfhej Jilin bca Coinpeiiij,S6NLRB 1:i7,these objections were overruledAt the conclusion of the GeneralCounsel's case un-chief,counsel for each of the Respondents moved to dismissthe complaints because of insufficient evidenceThesemotions were deniedAt the conclusion of the bearing the parties waived oral argument and electedto submit beefsA hi ief has been received fi one Respondent Union and hasbeen consideredCounsel foe Respondent Company has advised that a brief on"behalf of Respondent Company will not be filed.Fii nn the entire iecord and front his obseiv,ition of witnesses the undersignedmakes the lollowng -aReferrnceS to the Geieiel Counsel ate to his repre1ontatne at the liearmg 334DECISIONS OF NATIONAL LABOR RELATIONS BOARDFINDINGS of PACT"ITHE BUSINESSOF RESPONDENT CO',JPANYJarka Corporation_ of Philadelphia, it l'ennsvlvania corporation having itsprincipal office and place of business in Philadelphia, Pennsylvania, is engaged inthe operation of steamship terniinals and in the business of general stevedoringin the port of Philadelphia which includes Philadelphia, Pennsylvania, Camden,New Jersey, and Wilmington, Delaware In the course and conduct of its opera-tions Respondent Company loads, unloads, and handles a substantial amount (mexcess of $5,000,000 worth) of- cargo in the course of transportation betweenvarious States of the United States, between the United States and noncontiguousterritories or possessions, and between the United States and foreign countries.Respondent Company's annual pad roll approximates $1,000,000The undersigned finds that Resp:nrdent Company in the course and conductof its business is engaged in conimeice within the meaning of the ActIITILE LABOR ORGANIZATION INVOLVEDLocal 1291. International Longshoremen's Association is a laborof ganizationwithin themeaningof Section 2 (5) of the ActIII,THE UNFAIR LABOR PRACTICESBargaiuiiq HistoryOn or about Api it 29, 1940, a collective bargaining agreement, herein calledthe 1945 agreement, was executed by and between Deep Water Steamship Linesand Contracting Stevedores of the Port of Philadelphia and Vicinity' and theInternational Longshoremen's Association and its affiliated Locals'This agree-ment providesinter alma:Members of the party of the second part [the Union] shall have the preferenceof all work pertaining to the loading and unloading of all cargoes andbunkering of ships when such work is under the control of the party of thefirst part [participating stevedoring companies].When the party of thesecond part cannot furnish a sufficient number of men to perform the workin a satisfactory mariner, then the party of the first part may employ suchother men as are available, . . .This agreement was made effective from October 1, 1945, to September 30, 1947,with a proviso that "either party Wray give written notice on or beforeSeptember1,1946, requesting reconsideration of thewage rates only."On October 17, 1949, the parties to the 1945 agreement executed a supplementrevising the wage scale agreed upon and continuing without change the otherworking conditions and terms of the 1945 agreement.In 1947 The Philadelphia Marine Trade Association, also called PMTA, a non-profit corporation representing stevedoring companies in the Philadelphia area,including Respondent Company, in collective bargaining, was formed and be-2 In making the findings of fact in this and other sections of this Report I have con-sidered and weighed the entire evidenceItwould unnecessarily burden this Report todescribe, inminute detail, all evidence or disputed pointsSuch testimony or otherevidence as is in conflict with the findings herein is not credited3The collective bargaining agent foi stevedoring companies, including RespondentCompanv4 Including Local 1291. JARKA CORPORATION OF PHILADELPHIA335came the successor to the Deep Water Steamship Lines and Contracting Steve-dores of the Port of Philadelphia and VicinityOn August 21, 1947, PMTA on behalf of its members, including RespondentCompany, and International Longshoremen's Association, Locals 1291, 1290, and1694, executed an agreement establishing the period to be used in computing vaca-tion pay, providing for an increase in the hourly wage sates and a 2-hour guaran-tee of wages under certain conditions, and extending all other terms and condi-tions of the 1945 agreement is supplemented until midnight, August 20, 1948.In November 1948 PMTA and Respondent Union reached an agreement chang-ing some of the terms and conditions of the 1945 agreement and as changedmaking it effective October 1, 1948, to September 30, 1949Neither the changesnor the final terms of the agreement were reduced to writing and signed by theparties.Nevei theless, the details of the understanding of the parties are setforth in a letter dated June 16, 1949, from PMTA to its members and to PaulBaker, vice president of Atlantic Coast District of the International Longshore-men's Association (top ranking official of the ILA in the port of Philadelphia).It appears from this letter and from the testimony of Baker that the parties,agreedinter obisto replace the preferential hiring clause of the 1945 agreementwith "a union security clause conforming to the provisions of the Labor Manage-ment Relations Act of 1947" ` and the undersigned so finds.In November 1949 the pai ties assembled and endeavored to negotiate anotheragreement.Shortly thereafter counsel for PMTA drafted a proposed contractincorporating into one document all proposed terms and conditions of employ-ment, and the parties have met and conferred concerning this instrument andthe terms thereof but have not as of this date reached a complete understandingand therefore the parties are not now operating pursuant to an existing, signed,written agreement.Nevertheless, the parties have reached an agreement con-cerning some of the terms and conditions proposed in the draft of the PMTAand have made these agreed-upon conditions of employ ment effective and use theproposed draft as a basis for adjustments of disputes and differences that oc-casionally arise.The union-security clause of this proposed agreement reads as follows :1Union Security.As to any and all work covered hereunder, finally de-termined by duly constituted public authority not to be subject to anystatute forbidding a preferential hiring provision, the employers agree to.give a preference to longshoremen who are members of the Union in goodstanding.As to all other work the employers agree to institute and maintaina union shop as shall comply with Section 8 (a) (3) of the National LaborRelations Act or any amendment thereto.Joseph Kane, a member of the union negotiating committee, testified that theunion-security clause of the proposed contract was not discussed at the meetingswith the employer representatives and that the clause as drafted is agreeableto the union committee.Nevertheless, it appears from statements by counselfor Respondents that they are not in agreement as to the phraseology of thisclause but are in agreement as to its substanceIn summary, and so far as union security is concerned, it appears that prior tothe enactment of the Labor Management Relations Act of 1947, Respondentsconcluded an agreement which promided for preferential hiring of members ofRespondent Union; that after enactment date but prior to the effective date of theAct Respondents agreed to an extension of preferential hiring conditions for a6The record does not indicate that an election pursuant to Section 9 (e) ofthe Act hasbeen heldor dratthe parties have agreed upon the text of a union-security clause 336DECISIONS OF NATIONAL LABOR RELATIONS BOARDperiod of not more than 1 year (until midnight, August 20,194S) ; that in Novem-ber 1948 Respondents replaced the agreement concerning preferential hiringconditions with an agreement providing for "a union-security clause conformingto the provisions of the Labor Management Act of 1947" and that since the expira-tion of the November 1948 agreement on September 30, 1949. Respondents havebeen negotiating but have not reached a complete understanding concerning termsand conditions of employment, but are nevertheless operating and functioningpursuant to a tentative agreement that with respect to all work under the juris-diction of the Act "the employers agree to institute and maintain a union shop asshall comply with Section S (a) (3) of the -National Labor Relations Act or anyamendment thereto."It appears to the undersigned that any contention that the afore-mentionedagreements and/or arrangements between Respondents concerning union securityarepoetsc violative of the Act, must be, and it hei eby is, ie,lectedflti ilig SystemRespondent Union maintains a list of stevedoring companies in the port ofPhiladelphia and daily contacts or is contacted by these companies and given theanticipated number of longshoremen that will be required the following day andthe location or locations where neededRespondent Union then prepaies mimeo-graphed papers showing this information (schedule of woik possibilities) andposts these mimeographed papers at the union hall ° and it tour different pointson the water front where they aie available for public inspectionOn thedaythat the svoik is to be' pci loimed the hiring foienian for each com-pany involved secures from the officials of those companies a number of workticketsThe number of work tickets obtained varies according to the size of thework gang anticipated.Usually the work gang consists of either 16 or 21 long-shot ennen.After obtaining the work tickets the hiring foreman goes to a specificlocation (a different location for each company) along the water front wherelongshoremen desiring work assemble, called a "shape-up."The hiring foremanselects from the men assembled a sufficient number of longshoienien to constitutethe work gang desired and gives to each man selected a woik ticket indicatingthat he has been huedRespondent Union issues each month to umembei s in good standine a union but-ton, called a woiking button, and union nienibels are required (under the bylawsof Respondent Union) to wear this button in such fashion as to be discerned at aglance, and to wear it "on the right side of the cap when convenient to do so "During the period from January 1949 to June 1949 Respondent Union. upon pay-ment of a fee, issued to nonmembers a card petmittiug the bearer to vAork as atemporary longshoreman during a specific period (the mouth for which the feewas paid) with the understanding that regular members of the Union in goodstanding, "are to be hired first "The actual composition of the work gang hued at each shape-up is left (bythe stevedoring companies) to the discretion and selection of the hiring foremanwho endeavors. by hiring repeatedly the seine individuals. to establish a i egulargang or a nucleus of a regular gangWhen a sufficient number of formei mem-hers of the gang do not appear at the shape-up or a ciew larger than the regularnucleus is desired, the foreman selects such additional longshoremen as maybe needed from those present at the shape-up in the following manner : Fromamong union members present ; if there are not present a sufficient number of6Union hall open to union and nonunion Iongrhorenien JARKA CORPORATION OF PHILADELPHIA337union members to fill the,desired quota the foreman(during the periods permitcards are in use)selects next from the permit card holders present and if,after selection in this manner,there are still available job assignments theforeman selects from the remaining assemblage,consisting of nonunion,noncardholders.Where a longshoreman,who through repeated selection by the foreman hasbecome a member of the nucleus of that foreman's gang, does not appear at theshape-up the foreman endeavors to fill his position in the manner indicatedabove, i. e., in the following order:(1) From union members; (2) from permitcard holders; and(3) from nonunion,nonpermit card holders.In the latterinstance(where a replacement is hired for a regular member of the gang) aunion member replacement is usually rehired at each shape-up thereafter untilthe particular cargo job is completed,even though the regular member of thatgang may appear at subsequent shape-ups but nonunion longshoremen are usuallyreplaced at the next shape-up at which the regular member of the gang appearsseeking work.The system of hiring outlined above during the period involved herein wasemployed by hiring foremen of various stevedoring companies,includingRespondent Company.In summary,a longshoreman not a member of the Union or cleared by theUnion can obtain employment as a casual by presenting himself at the shape-upand awaiting opportunity to be hired after available assignments have beenoffered to union members and to union-cleared longshoremen.'The record reveals that most though not all hiring foremen in the port ofPhiladelphia are members of Respondent Union and that practically all of theregular hiring foremen(as distinct from extra hiring foremen hired from time totime to handle unusual quantities of work)of Respondent Company are membersthereof.Under the bylaws of Respondent Union, delegates are elected officers of Re-spondent Union whose duties are defined as follows :The delegates shall act as organizer and business agent for the Local.Heshall visit all places where members of the Local are employed and see asnearly as possible that the rules and regulations governing working condi-tions are carried out.He shall see that all members employed are in good7At the hearing the General Counsel made an offer of proof to the effect that duringApril 1949 temporary card holders were told by officials of Respondent Union that theymust shape up at a special location rather than at customary shape-up points and thatthey could not be hired until after all union members desiring work had been exhausted,that these temporary card holders did shape up at this special location and that hiringforemen,after exhausting the union members available at the customary shape'up - loca-tions,went to this special location and there completed their desired complement of long-shoremenThe undersigned indicated,however,that he would receiveevidence bearingupon restraint or coercion by officials of Respondent Union, and evidence that hiringforemen or other company officials participated in such arrangements other than by merelygoing to the special shape-up location to complete their work gangs.No evidence ofrestraint or coercion other than that inferred in the offer of proof was introduced andthe only evidence on the latter point cohsists of testimony that William D. Richardson,on one occasion during 1\larch 1949,appeared at a shape-up of the Lavina Shipping Com-pany(not a respondent herein)and was asked by the hiring foreman for that companywhat he was doing down there,and told that he was supposed to he at the special shape-uplocation for card men.Richardson testified that he thought the toieman was kidding,that he (Richardson)was nota cardholder at that time and that he(Richardson) "hadbeen working there quite a bit."The record reveals that not all hiring foremen aremembers of Respondent Union and there is no evidence indicating whether this foremanwas or was not a member thereof.953841-52-vol 94-23 338DECISIONS OF NATIONAL LABOR RELATIONS BOARDstanding and that no outsiders are permitted to work as long as union menare available!Respondent Union, in situations where sufficient work is not available for allpersons desiring work, seeks to obtain preference in employment for its membersand, accordingly, requires permit holders to, agree that union members will havefirst choice of available work, has a rule establishing a $25 fine against member-hiring foremen for offering work to nonunion longshoremen when union membersare available,9 and through its delegates at shape-ups seeks to prevail upon hiringforemen to offer work to union members and union-cleared longshoremen beforeoffering it to nonunion longshoremen.The evidence establishes that delegatesat the shape-ups, in addition to requesting hiring foremen to give preference tounion members have, on various occasions, called the attention of the hiringforeman to the possibility of a fine should he violate the rules respecting prefer-ence for members of Respondent Union 10The General Counsel contends,in view of the supervisory functions of thehiring foremen,their membership in Respondent Union, their cognizance of theunion rule regarding preference of employment and possible fine for violationthereof, that hiring foremen engaging in the afore-mentioned conduct act as agentfor and bind their respective stevedoring companies,including Respondent Com-pany, and act as agent for and bind Respondent Union, and that therefore Re-spondent Company (through hiring foremen) discriminated against nonunionapplicants for work and Respondent Union caused or attempted to cause Re-spondent Company and other stevedoring companies in the Philadelphia areato discriminate against nonunion applicants for work in violation of Section 8(a) (3) of the Act.Respondent Company contends that hiring foremen engag-ing in the afore-mentioned conduct do so without authority from and to thedetriment of Respondent Company and act in the interest of Respondent Unionand that Respondent Company is not responsible for such conduct.RespondentUnion contends it is not responsible under the Act for the afore-mentioned con-duct of hiring foremen "that these foremen are the agents of the employer andhave no relationship other than membership,to the Union"There is no questionbut that hiring foremen are supervisory employees of the concerns for whom theywork and the undersigned concludes that when they, in the course of their em-ployment,engage in conduct proscribed by the Act,including the conduct outlinedabove, their conduct may be attributed to their employers, including RespondentCompany. (SeeSomerset Classics, Inc.,90 NLRB 1676.)While the record reveals generally that hiring foremen pursue the hiringpolicy outlined above and that generally hiring foremen are members of Re-spondent Union, it does not establish detailed instances,within the periodcovered by the complaint herein, where named union member-hiring foremenfor stevedoring companies, other than Respondent Company, actually gave pref-erence of employment to union members. On the other hand the record does8The contention that this section of the bylaws has not been enforced and that itwas suspended or disregarded after the passage of the Labor Management Relations Actof 1947 is rejected.The record establishes cognizance by union officials that preferentialhiring is unlawful under the Act but does not establish disregard of this bylaw by uniondelegatesTo the contrary it establishes that this bylaw has never been formally sus-pended,modified,or rescinded,and, as noted in this Report,that frequently delegatesattempt to see that no outsiders are permitted to work as long as union men are available° No fines pursuant to this rule have been imposed although union member-hiring fore-men have on occasion hired nonunion nien when union workers wanted the job10Thus, Delegate Varlick told the foremen if they didn'twant to pay a fine,hire onlybutton men (union members) ; "hire union men if you don't want a fine , if you don'twant to pay no fine,you'd better take these book men [union members]." JARKA CORPORATION OF PHILADELPHIA339establish and the undersigned finds'that union delegates,during the periodinvolved herein, sought to obtain preferential employment for union membersby threatening hiring foremen,including union member-hiring foremen" withimposition of a fine unless they gave such preference,and this is conduct pro-scribed by the Act for which Respondent Union is responsible.12(SeeDenverBuilding and Construction Trades Council,et at.(Henry Shore)90 NLRB 1768;International Longshoremen's and Warehousemen'sUnion, Local No. 16,C. I. 0.,(Juneau Spruce Corporation),90 NLRB 1753, andNewspaper and Mail Deliv-erer's Union of New York & Vicinity, etat., 93 NLRB 237.William D. RichardsonOn April 29, 1949, William D. Richardson (not a member of RespondentUnion),while working as a longshoreman in a work gang under Hiring ForemanBen Gibbs(a hiring foreman for Respondent Company),received a mashed hand.About 3 or 4 weeks later and thereafter Richardson, still nursing an injured hand,obtained work as an extra hand(making the work gang 22 instead of 21 long-shoremen)in a work gang under Gibbs and was given light work since he coulduse only one hand. On June 7, 1949, Gibbs, for the first time since Richardson'sinjury, handed him (Richardson)a work ticket indicating he was to work thatday as a member of the work gang of 21 rather than as an extra hand. Shortlythereafter and before the complete selection by Gibbs of the work gang for thatday, Union Delegate Samuel Kavalauskas stated to Gibbs, "You know that isnot a button man," and when Gibbs replied,"I know he is not ; I have beencarrying him with me ever since he got hurt; he got hurt with me." Kava-lauskas said, "You can't carry him this morningThere is a book man [unionmember] here." 13Thereupon Gibbs retracted the work ticket from Richardsonand gave it to a member of Respondent Union.About June 9, 1949, Richardson appeared at a shape-up where Gibbs was hiringand was told by Gibbs that he (Gibbs)couldn't afford"to pay out no fine foryou.Iwant to do you a favor, but I can't pay out a fine for nobody." 14Richardson was not a regular or recurring member of the work gang underGibbs and did not thereafter appear at a shape-up where Gibbs was hiring.Richardson did, however,appear at other shape-ups and it was stipulated thathe worked as a longshoreman for Respondent Company on June 9, 20, 21, 22,and 23, 1949.However the work on June 9 was unauthorized work which Rich-ardson undertook without a work ticket and without sanction by officials ofRespondent Company.The work on the other dates was not the same type ofwork that Richardson had done prior thereto (he workedas a member of a gangunloading railroad cars rather than as a member of a gang handling cargoaboard ships) and was at a lower rate of pay per hour.Richardson testified that he left the water front during September, October,November, and December, 1949, that since January 1950 lie has frequently workedfor various stevedoring companies, including Respondent Company, and that nofurther efforts have been made to stop him from working.11Thefinding that union member-hieing foremen were threatened is based upon thecomposite and correlated evidence rather than upon isolated specific testimony.12The undersigned accordingly does not consider it necessary to determine the issueas to whetherunion member-hiring foremen engaging in discriminatory conduct act forand on behalfof Respondent UnionSeeInternational Longshoremen's and Warehouse-men's Union,et al,90 NLRB 1021, footnote 71sKavalauskas'testimony to the contrary is not credited1aGibbs' testimony to the contrary is not credited 340DECISIONS OF NATIONAL LABOR RELATIONS BOARDAlthough no specific threats were made to Gibbs by Kavalauskas on June 7, itappears to the undersigned that this colloquy, when viewed in the light of theentire record, supports a finding that Respondent Union thereby caused or at-tempted to cause Respondent Company to discriminate against Richardson, andthe undersigned so finds.Absent this colloquy it is unlikely that Gibbs wouldhave discriminated against Richardson.When Kavalauskas pursuing his normalduties as a union delegate told Gibbs "you can't carry him [Richardson] thismorning.There is a book man [union member] here" he necessarily contemplatedand anticipated that union member-hiring foreman Gibbs would give effect toRespondent Union's rule regarding preference of employment to union members,precisely as Gibbs did in this instance.The undersigned further finds that bythe afore-mentioned conduct of Gibbs, Respondent Company discriminatedagainst Richardson and thereby violated Section 8 (a) (1) and (3) of the Act.Both Respondents contend that if the evidence establishes, as it does, that themembership rolls of Respondent Union are restricted and Respondent Unionwill not admit Richardson to membership, they cannot be regarded as havingencouraged membership therein and that the Act forbids discrimination in orderto encourage union membership.The discrimination forbidden is discrimination"to encourage or discourage membership in any labor organization."Thus, anydiscrimination,whether based on membership, nonmembership, or any otherground, is prohibited if it has the effect of encouraging or discouraging member-ship in a labor organization.That Richardson was discriminated against because of his nonmembership inRespondent Union is clear. The normal effect of the discrimination againstRichardson was to encourage nonmembers to join Respondent Union as a strongorganization whose favor and help is to be sought and whose opposition is to beavoided.The fact that Richardson did not and could not become a member ofRespondent Union does not detract from Respondent Company's effort to en-courage membership therein.Respondents' conduct was calculated and tendedto encourage membership in the Union and is no less violative of the Act becausesuch conduct may not have achieved its purpose. If, as has been found, thediscrimination encouraged membership in Respondent Union and if, as has beenfound, Respondent Union caused Respondent Company to discriminate againstRichardson, Respondent Union, under the express language of the statute, vio-lated Section 8 (b) (2) of the Act, and the undersigned so finds.It is asserted by the General Counsel that by reason of its status as a "closedunion" the Union also violated the following emphasized portion of Section 8(b) (2) :(b) It shall be an unfair labor practice for a labor organization or itsagents-(2) to cause or attempt to cause an employer to discriminate againstan employee in violation of subsection (a) (3)or to discriminate againstan employee with respect to whom membership insuchorganizationhas been denied or terminated on some ground other than his failure totender the periodic dues and the initiation fees uniformly required as acondition of acquiring or retaining membership.[Emphasis supplied.]Since violations of Section 8 (a) (3) on the part of the Respondent Company andof 8 (b) (2) on the part of the Union have already been found, it is unnecessaryfurther to construe these portions of the statute or to determine whether thefacts establish violations of them. JARKA CORPORATION OF PHILADELPHIAWilliamJ.Walker341William J. Walker, a longshoreman for 52 years and a member of the Inter-national Longshoremen's Association since 1917, stopped paying dues to Re-spondent Union in 1947. Although the constitution of the International Long-shoremen's Association provides that "any member six months or more in arrearsin the payment of dues or assessments shall be suspended and dropped from theLocal without a hearing and without further notice," Respondent Union (Local1291) pursued a policy of notifying its members when they are dropped from itsmembership rolls.Walker testified he was never notified that he was expelled orsuspended and James T. Moke, assistant financial secretary of RespondentUnion, testified he could not say whether Walker "was on the 1949 rolls [ofRespondent Union] or not."Prior to 1941 Walker, by being hired repeatedly, became a regular member ofthe work gang under Ed Goldman, a hiring foreman for Respondent Company.From 1941 to 1945 Walker was employed by various stevedoring companies, in-cluding Respondent Company, as a hiring foreman. Since 1945 Walker hasworked as a longshoreman but has not been employed repeatedly as a memberof any particular work gang.He did however work for Respondent Companyin 1949 during the payroll weeks ending January 9, 16, 23, 30; February 6, 13,20, 27; March 13, 20, 27; April 3, 10, 17, 24; May 1 and 15.In May 1949 Respondent Company needed an additional work gang (a minimumnumber of work gangs are normally assembled by Respondent Company and asoccasion requires additional gangs are assembled) and James Craft, a memberof Respondent Union, was employed as the hiring foreman for this temporarywork gang. On May 10, 1949, Walker was hired by Craft and worked with thisgang.At the end of the day Craft announced "all hands in the morning," meaningthose desiring reemployment be present at the shape-up the following day. Thefollowing day (May 11, 1949) Walker appeared at the shape-up location andprior to the distribution of work tickets conferred with Craft about certain"rigging" that was needed aboard the ship where the work was to be performed.Craft told Walker to get the required "rigging."While Walker was gettingthe "rigging" Union Delegate Henry Varlick talked to Craft and at the conclusionof their talk, Craft approached Walker and said, "I am sorry to tell you, butHenry tells me don't carry you this morning." 15Walker said to Craft, "That isall right.Iwill see Henry."Walker then asked Varlick why he (Walker)could not go to work and Varlick said, "You are not up in yourdues and youhave to go to the hall and see Ford, financial secretary." 16Walker then wentto the union hall and conferred with officials of Respondent Union.He was toldthat he could not work unless he paid up his dues.The following day (May 12,1949)Walker appeared at the shape-up location and was told by Craft, "I gotanother man in your place now." 1'Walker thereafter appeared at various shape-ups but was not hired and ceasedappearing at shape-ups after-July 1949.Any contention that, because of thefailure to appear at shape-ups after July 1949, any loss of wages thereafter waswilfully incurred is not sustained.Walker was not required to speculate onwhether he would receive employment at shape-ups thereafter.15Craft did not testify in these proceedings.Varlick testified he told Craft the long-shoremen in this gang consideredWalker incompetent and objected to working withhim.From his observation of the witness and after analyzing Varlick's testimony in thelight of the entire record, the undersigned does not credit this testimony by Varlick.10Varlick's testimony to the contrary is not credited.1zThe record does not establish whether the other man was a member of RespondentUnion. 342DECISIONS OF NATIONAL LABOR RELATIONS BOARDOn the basis of the entire record the undersigned finds that Walker wasdiscriminated against by Respondent Company because he was not a paid-upmember of Respondent Union.Not every discharge brought about by a union subjects the union to liabilityunder Section 8 (b) (2) of the Act and it must be established that the union,within the meaning of that section, caused or attempted to cause such discrimina-tion.Nevertheless, the statute does not require direct, positive evidence of suchconduct but merely that such conduct be established by a preponderance of theevidence which includes all lawful inferences that may be drawn.The under-signed believes and finds that a preponderance of the evidence establishes thatRespondent Union caused Respondent Company to discriminate against Walkerin violation of Section 8 (b) (2) of the Act.It is extremely unlikely that Craft would have discriminated against Walkerunless Varlick had taken some action, veibal or otherwise, which caused him(Craft) to engage in this conduct.That such conduct was engaged in is evi-denced by the facts themselves and the undersigned finds from theres gestaethat Varlick's action caused Craft to discriminate against Walker because hewas, not a paid-up member in Respondent Union. (SeeUnited States v. UnitedMine Workers of America,330 U. S. 258 andUnited States V. International Union,United Aline Workers of America, 77 F.Supp. 563, affirmed 177 F. 2d 29, cert.denied 338 U. S. 871.)When Respondent Union (through its delegate, Varlick),pursuing its normal procedure, sought to cause the discrimination against Walker,it necessarily contemplated and anticipated that its member (Hiring ForemanCraft) would give effect to its rules requiring preference of employment to unionmembers, precisely as he did in this instance.The normal effect of the discrimination against Walker was to encouragemembership in good standing in Respondent Union and obedience of all itsmembers of such rules as Respondent Union may prescribe's and therebystrengthen Respondent Union both in its control of its members for their generalmutual advantage and in its dealings with their employers, as their representa-tive.It thus encouraged nonmembers to seek membership in Respondent Unionas a strong organization whose favor and help was to be sought and whoseopposition was to be avoided. In its effect upon members alone it must beregarded as encouraging membership in Respondent Union.The discriminationin the present case also had the normal effect of encouraging Walker and othermembers to retain their membership in good standing in Respondent Unioneither through fear of the consequences of dropping out of membership, orthrough hope of advantage in staying in.-Upon the foregoing considerations the undersigned concludes that in preventingWalker's hire by Respondent Company on-May 11, 1949, because he was not apaid-up member in Respondent Union, the Respondent Union caused RespondentCompany to discriminate in violation of the Act and Walker to lose employment.Ultimate Findings and ConclusionsIn view of the foregoing and upon a consideration of the entire record, theundersigned finds and concludes :18The proviso of Section 8 (b) (1) (A) of the Net retaining "the right of a labor or-ganization to prescribe-its own rules with respect to the acquisition or retention ofmembership therein" permits a union to enforce whatever rules it may prescribe andthus, incidentally, to require the participation of its members in particular concertedactivities only to the extent that penalties for infractions of the rules may affect "acquisi-tion or retention of membership." It does not, however, reserve to a union the right toenforce its rules by causing an employer to refuse to hire or to discharge an offendingmember as the Respondent Union did in this present case. JARKA CORPORATION OF PHILADELPHIA3431.Local 1291, International Longshoremen's Association, is a labororganiza-tion within the meaning of Section 2 (5) of the Act.2.That Respondent Company violated Section 8 (a) (1) and (3) of the Act bypursuing a hiring system or procedure whereby longshoremen not in good stand-ing in and/or approved by a labor organization were discriminated against.3.That Respondent Company violated Section 8 (a) (1) and (3) of the Act bydiscriminating in regard to the hire and tenure of employment of William D.Richardson and William J. Walker, thereby encouraging membership in a labororganization.4.That Respondent Union violated Section 8 (b) (2) of the Act by causingRespondent Company to discriminate against William D. Richardson and WilliamJ.Walker, and by attempting to cause Respondent Company and other companiesengaged in the business of general stevedoring in the Philadelphia area to discrim-inate against longshoremen not in good standing in and/or approved by Respond-ent Union.5.That Respondent Union restrained and coerced employees in the exercise ofthe rights guaranteed in Section 7 of the Act, thereby violating Section 8 (b) (1)(A) of the Act by causing Respondent Company discriminatorily to dischargeWilliam D. Richardson and William J. Walker, and by attempting to causeRespondent Company and other companies engaged in the business of generalstevedoring in the Philadelphia area to discriminate against longshoremen not ingood standingin and/or approved by Respondent Union (seeClara-Val PackingCompany,87 NLRB 703).6.The aforesaid unfair labor practices are unfair labor practicesaffectingcommerce within the meaning of Section 2 (6) and (7) of the Act.IV. THE REMEDYHaving found that Respondents and each of them have engaged in unfair laborpractices it will be recommended that they cease and desist therefrom and takecertain affirmative action designed to effectuate the policies of the Act.It has been found that Respondent Company discriminated against nonunionlongshoremen in its selection of longshoremen for available work (work gangs).It will be recommended that Respondent Company discontinue such discrimina-tion and to accomplish this objective that Respondent Company require its hiringforemen and employees having authority to hire or discharge, hire longshoremen'("work gangs") without regard to their union membership, affiliation, or activityand that Respondent Company take all reasonable steps and precautions to carry,out and make effective this requirement.It has been found that Respondent Company unlawfully discriminated againstWilliam D. Richardson and William J. Walker and that Respondent Unioncaused said discrimination. It also appears that Richardson since January1950, "has frequently worked for various stevedoring companies including Re-spondent Company and that no further efforts have been made to stop himfrom working."Accordingly, no recommendation of reinstatement will be madewith respect to him. The usual order directing reinstatement will not berecommended with respect to Walker since the evidence reveals that be wasnot'hired repeatedly as a member of a "regular" work gang and there is noevidence that absent the discrimination he would have become a member ofa "regular" work gang.However, it will be recommended that RespondentCompany notify Walker, in writing, that it has no objection to employing himand that he will not be discriminated against to encourage or discourage mem-bership and/or good standing in Respondent Union and that at "shape-ups"there will be no discrimination in regard to hire or tenure of employment,or 344DECISIONS OF NATIONAL LABOR RELATIONS BOARDany term or condition of employment to encourage membership in RespondentUnion.It will be recommended that Respondent Union notify the RespondentCompany in writing, and furnish a copy of the notice to Walker, that it hasno objection to the employment of Walker by Respondent Company.It will be further recommended that Respondents jointly and severally makewhole, according to the formula set forth below, the two above-named in-dividuals (Richardson and Walker) for any loss of pay, they may have sufferedby reason of the discrimination against them.Richardson's loss of pay shall be computed from the date of the discrimina-tion against him to September 1949, the date that he left the water front.Walker's loss of pay shall be computed from the date of the discriminationagainst him to the date on which Respondent Company serves the afore-mentioned notice. In computing the loss of pay due Richardson and Walker,the customary formula of the Board shall be followed. See F.W. WoolworthCompany,90 NLRB 289.As it would be inequitable to Respondent Union to permit the amount of itsliability to increase despite the possibility of its willingness to cease past dis-crimination, in the event Respondent Company should fail to notify Walkeras recommended herein, the undersigned will provide that Respondent Unionmay terminate its liability for further accrual of back pay by notifying Re-spondent Company in writing that it has no objection to the employment ofWalker as provided herein, and it is recommended in that event that RespondentUnion shall not thereafter be liable for any back pay accruing after 5 days fromthe giving of such notice.Absent such notification it is recommended thatRespondent Union shall remain jointly and severally liable with RespondentCompany for all back pay that may accrue.In order to insure expeditious compliance with the recommended back-payorder it is likewise recommended that Respondent Company be ordered, uponreasonable request, to make all pertinent records available to the Board or itsagents.[Recommended Order omitted from publication in this volume.]BOEING AIRPLANECOMPANY(WICHITADIVISION)andINTERNATIONALASSOCIATION OF MACHINISTS,BOEING LODGENo.834,PETITIONER.CaseNo. 17-RC-940.May 8, 1951Decision and OrderUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before William J. Scott,hearing officer.The hearing officer's rulings made at the hearing arefree from prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Chairman Herzog and Members Houston and Reynolds].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.94 NLRB No. 60.